 

Exhibit 10.4

Partner Agreement Between

OZ Advisors II LP and James Levin

This Partner Agreement dated as of November 10, 2010 (the “Admission Date”) (as
amended, modified, supplemented or restated from time to time, this “Agreement”)
reflects the agreement of OZ Advisors II LP (the “Partnership”) and James Levin
(the “Limited Partner”) with respect to certain matters concerning (i) the
admission of the Limited Partner to the Partnership upon the Admission Date,
(ii) the grant by the Partnership to the Limited Partner on the date hereof of
Class D-4 Common Units (as defined below) under the Amended and Restated
Och-Ziff Capital Management Group LLC 2007 Equity Incentive Plan (as amended,
modified, supplemented or restated from time to time, the “Plan”), and (iii) his
rights and obligations under the Amended and Restated Agreement of Limited
Partnership of the Partnership dated as of September 30, 2009 (as amended,
modified, supplemented or restated from time to time, the “Limited Partnership
Agreement”).  This Agreement shall be a “Partner Agreement” (as defined in the
Limited Partnership Agreement).  Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Limited
Partnership Agreement.

1. Admission of the Limited Partner.  Pursuant to the provisions of Section
3.1(f) of the Limited Partnership Agreement, the General Partner hereby
designates a new series of Class D Common Units, which shall be “Class D-4
Common Units.”  The award of Class D-4 Common Units has been approved under the
Plan.  The Limited Partner shall be deemed admitted as a limited partner of the
Partnership at the time the Limited Partner and the General Partner have each
executed this Agreement and the signature page of the Limited Partnership
Agreement attached hereto and the General Partner shall cause the Limited
Partner to be named as a Limited Partner in the books of the Partnership and the
Partnership shall issue to the Limited Partner the number of Class D-4 Common
Units set forth on Schedule A hereto pursuant to and subject to the Plan.  Upon
such admission, the Limited Partner's initial Capital Account balance shall be
as set forth on Schedule A hereto.  The Limited Partner is hereby designated as
an “Original Partner” (for purposes of the Limited Partnership Agreement) by the
General Partner and the rights, duties and obligations of the Limited Partner
under the Limited Partnership Agreement following his admission to the
Partnership shall, except to the extent modified by the terms of this Agreement,
be the same as those of the previously admitted Original Partners
thereunder.  Following the Admission Date, the Limited Partner shall be eligible
to participate in any benefit plans or programs sponsored or maintained by the
Partnership and its Affiliates (including, without limitation, any life
insurance, disability insurance and liability insurance), on the same general
terms provided to other Individual Limited Partners.

2. Withdrawal, Vesting and Non-Compete Provisions.

(a) Withdrawal and Vesting Provisions.  The following changes shall apply to the
provisions of Sections 2.13(g), 8.3(a)(ii) and 8.4(b) of the Limited Partnership
Agreement with respect to the Limited Partner and his Related Trusts, if any,
and his or their Common Units: (i) references therein to the Closing Date shall
be deemed to refer to the Admission Date, (ii) their Common Units shall be
treated as Class A Common Units thereunder, and (iii) if any Class D-4 Common
Units are reallocated thereunder, each Class D-4 Common Unit shall automatically
convert into a Class A Common Unit upon such reallocation but will remain
subject to the same vesting requirements as the Class D-4 Common Units of the
Limited Partner had been before his Withdrawal.

(b) Non-Competition Covenant.  Notwithstanding any provisions hereof or of the
Limited Partnership Agreement to the contrary, the Restricted Period with
respect to the Limited Partner shall, solely for purposes of Section 2.13(b)(i)
of the Limited Partnership Agreement, conclude on the last day of the 12-month
period immediately following the date of the Limited Partner's Special
Withdrawal or Withdrawal.

(c) Cross-References.  References in the Limited Partnership Agreement to
Sections thereof (including Sections 2.13(b), 2.13(g), 8.3(a)(ii) and 8.4(b))
that are modified by this Agreement shall be deemed to refer to such Sections as
modified hereby.

3. Acknowledgment.  The Limited Partner acknowledges that he has been given the
opportunity to ask questions of the Partnership and has consulted with counsel
concerning this Agreement to the extent the Limited Partner deems necessary in
order to be fully informed with respect thereto.

4. Miscellaneous.

(a) Any notice required or permitted under this Agreement shall be given in
accordance with Section 10.10 of the Limited Partnership Agreement.

(b) Except as specifically provided herein, this Agreement cannot be amended or
modified except by a writing signed by both parties hereto.  

(c) This Agreement and any amendment hereto made in accordance with Section 4(b)
hereof shall be binding as to executors, administrators, estates, heirs and
legal successors, or nominees or representatives, of the Limited Partner, and
may be executed in several counterparts with the same effect as if the parties
executing the several counterparts had all executed one counterpart.

 

--------------------------------------------------------------------------------

 

(d) If any provision of this Agreement shall be deemed invalid or unenforceable
as written, it shall be construed, to the greatest extent possible, in a manner
which shall render it valid and enforceable, and any limitations on the scope or
duration of any such provision necessary to make it valid and enforceable shall
be deemed to be part thereof, and no invalidity or unenforceability of any
provision shall affect any other portion of this Agreement unless the provision
deemed to be so invalid or unenforceable is a material element of this
Agreement, taken as a whole.

(e) The failure by any party hereto to enforce at any time any provision of this
Agreement, or to require at any time performance by any party hereto of any
provision hereof, shall in no way be construed as a waiver of such provision,
nor in any way affect the validity of this Agreement or any part hereof, or the
right of any party hereto thereafter to enforce each and every such provision in
accordance with its terms.

(f) The Limited Partner acknowledges and agrees that, in the event of any
conflict between the terms of the Limited Partnership Agreement and the terms of
this Agreement with respect to the rights and obligations of the Limited
Partner, the terms of this Agreement shall control.  Except as specifically
provided herein, this Agreement shall not otherwise affect any of the terms of
the Limited Partnership Agreement.

 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Partner Agreement is executed and delivered as of the
date first written above by the undersigned, and the undersigned do hereby agree
to be bound by the terms and provisions set forth in this Partner Agreement.

 

GENERAL PARTNER:

 

OCH-ZIFF HOLDING LLC,

a Delaware limited liability company

 

By:

 

/s/ Joel M. Frank

Name: 

 

Joel M. Frank

Title:

 

Chief Financial Officer

 

 

 

THE LIMITED PARTNER:

 

/s/ James Levin

Name: James Levin

 

 

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

OZ ADVISORS II LP

SIGNATURE PAGE

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first written above by the undersigned and the undersigned, do hereby agree to
be bound by the terms and provisions set forth in this Agreement.

 

GENERAL PARTNER:

 

OCH-ZIFF HOLDING LLC,

a Delaware limited liability company

 

By:

 

/s/ Joel M. Frank

Name:

 

Joel M. Frank

Title:

 

Chief Financial Officer

 

 

 

/s/ James Levin

Name: James Levin

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule A: The Limited Partner's Interest in the Partnership

 

Common Units

 

Number issued to the
Limited Partner upon the
Admission Date

 

 

Initial Capital Account
Balance

 

Class D-4 Common Units

 

1,500,000

 

 

$

0

 

 

 